DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/8/22.  In particular, claim 1 has been amended to recite “blocks”.  Note that the rejections are substantially identical from the previous action except for one line addressing the new limitation.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
Claim(s) 1-6, 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,574,128 (herein Judas).
As to claims 1-5 and 10-11, Judas discloses a block copolymer comprising blocks of polyamide and blocks of polyether.  See abstract and examples.  The polyamide blocks are polycaprolactone (6 units, see col. 3, line 1 and examples), which are one of the exemplified rigid blocks of the instant invention’s disclosure and of claim 5. The polyether is Jeffamine D2000 and/or D400, which are the same flexible blocks exemplified in the instant invention’s disclosure and of claims 3-4.  The polyether blocks are converted to have amino groups (NH2, see col. 3, lines 15-25).  The polyether (flexible) blocks and polyamide (rigid) are taught in the plural.  See col. 1, lines 8-12.  
As to the NH2/OH ratio, Judas is silent.  However, applicant admits in the last paragraph of page 8 of the originally filed disclosure that Jeffamine D400 and D2000 are suitable polyethers with the ratio to form block copolymers.  Therefore, it is reasonable to take the position that the property would inherently be met given that the ratio would naturally flow from utilizing Jeffamine D400 and/or D2000.  In the alternative, the ratio would obviously be met once the block copolymer is formed.
As to claims 6 and 12-13, the weight ratio is deduced (33.81/9) to be about 3.75, which is within the claimed range.
As to claim 8, an article (film) comprising the block copolymer is taught.  See abstract, col. 4, lines 5-15 and examples.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2004/0242774 (herein Fuji)
As to claims 1-5 and 10-11, Fuji discloses a block copolymer comprising a polyamide block and a polyether block.  See abstract, paragraph 35 and examples.  The polyamide blocks are polycaprolactone or nylon 12 (6 units or 12 units, see paragraph 31 and examples), which are one of the exemplified rigid blocks of the instant invention’s disclosure and of claim 5.  The polyether is terminated with an amino group at each end (diamine) and sold as XTJ-542 by Huntsman (paragraph 32 and examples), which are the same flexible blocks exemplified in the instant invention’s disclosure and of claims 3-4.  The polyether blocks are converted to have amino groups (NH2, see col. 3, lines 15-25).  Fuji discloses multiple segments (blocks) of the flexible (polyether) segments (blocks) and rigid polyamide segments (blocks).  See paragraph 6, 44 and examples.
As to the NH2/OH ratio, Fuji is silent.  However, applicant admits in the last paragraph of page 8 of the originally filed disclosure that XTJ-542 by Huntsman is a suitable polyether with the ratio to form block copolymers.  Therefore, it is reasonable to take the position that the property would inherently be met given that the ratio would naturally flow from utilizing XTJ-542 by Huntsman.  In the alternative, the ratio would obviously be met once the block copolymer is formed.
As to claims 6, the weight ratio is deduced (11/7.8) to be about 1.4 (example 1), which is within the claimed range.
As to claim 8, an article (films) comprising the block copolymer is taught.  See abstract, paragraph 55 and examples.
As to claim 9, the article can be utilized in the sole of shoes (paragraph 54).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Judas requires both polyetherdiamine and polyetherdiol.  
The examiner disagrees.  The claims are utilize open transitional phraseology viz “comprising”.  The blocks made from polyetherdiol are not the same as the flexible blocks made from polyetherdiamine of D400 or D2000.

Applicant argues that Fuji utilizes XTJ-542 to create the triblock polyetherdiamine.  
In response, the examiner disagrees.  Paragraph 32 states that the flexible block (referred to as “segments” in Fuji) is a “tri-block polyetherediamine” such as XTJ-542, which fits formula 1, wherein x=3, y=9 and z=2.  
To the extent that applicant argues that the use of commercial polymers “D400”, D2000” and “XTJ-542” are utilized in the rejections, it is reemphasized that page 8 of the originally filed specification stats that those commercial products are suitable in the instant invention.  In accordance with MPEP 2112, the ratio would necessarily flow from the teachings of the prior art because they utilize the same commercial polymers to prepare the flexible blocks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764